Title: To Benjamin Franklin from Mary Bache, 14 June 1772
From: Bache, Mary
To: Franklin, Benjamin


Dear Brother
preston June 14 [1772]
Oh with what joy, and pleasure [did] I receive your wellcome letter, with the acoun[t of the] Safe arival of our Dear Son, which he will [torn] his Dear family, to think of his, and Dear Sally [torn] Makes me quit So. I have been very uneas[y for this?] Month past, and this last week I was quit[e so; not?] hearing any thing of him of So long a time, I fear[ed a?] Missfortune had befallen him, but thank God it is otherwise. I hope I shall have the pleasure of a letter from him soon, or from my Dear Daughter, which will be Equaly the same to Me, so that I hear they are all well and happy. I wonder what our Dear little Grandson wou’d say to his pappa after so long an absance. I do suppose he could Not know him, little fellow if he did how he wou’d rejoyce. I pray god bless them all togather. I heartyly wish you a pleasant Journey, and hope you wont disapoint us, but let us have the happyness of your agreeable Company for Sume time, ware [where] we will do our best indavour to amuse you, and I have a good bed at your Sarvis, and a hearty wellcome to our poor climate [?] the prospects are now delightfull, and I hope you will injoy them. From Dear Brother Your affectionate Sister and humble Servant
Mary Bache
 
Addressed: To / Benjamen Franklin Esqr: craven Street Strand / London
